Citation Nr: 0732621	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  06-19 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to an effective date earlier than December 
31, 2002, for the grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 
31, 2002, for the award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1972.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that granted a TDIU effective December 31, 2002.  
The veteran disagrees with the effective date assigned.  In 
April 2007, the veteran testified at a Board hearing via 
videoconference.  A transcript of that hearing has been 
associated with the claims file.

An important distinction must be made at the outset of this 
appeal.  That is, that this claim has been characterized by 
the RO as a claim for an earlier effective date for the grant 
of a TDIU and not an earlier effective date claim for the 
grant of service connection for PTSD.  This is an important 
distinction because the law regarding earlier effective date 
claims for a TDIU is different than the law for earlier 
effective date claims for service connection claims.  
However, the veteran's argument seems to focus on the denial 
of his initial claim in 1991 for entitlement to service 
connection for a nervous condition, to include PTSD.  Thus, 
since the veteran has been advised of the law and regulations 
with respect to earlier effective date claims for service 
connection as well as for increased rating/TDIU claims, and 
the RO has included this matter in its discussion and notice 
to the veteran, there is no prejudice to the veteran in the 
Board also including this as an issue in the instant appeal  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  That is, the 
issue of entitlement to an effective date earlier than 
December 31, 2002, for the grant of service connection for a 
nervous disability, to include PTSD, will be considered a 
part of this appeal and has been identified as an issue on 
the title page of this decision.


FINDINGS OF FACT

1.  By a decision dated in May 1991, the RO denied the 
veteran's claim for service-connection for a psychiatric 
disability, to include PTSD.  The veteran did not appeal this 
decision.

2.  The presumption of administrative regularity regarding 
providing notice of the May 1991 rating decision to the 
veteran has not been rebutted by clear evidence to the 
contrary, and the May 1991 rating decision is final.  

3.  The veteran first expressed interest in reopening the 
claim for service connection for a psychiatric disability, to 
include PTSD, by written communication received at the RO on 
December 31, 2002.

4.  In a February 2004 rating decision, the RO granted 
service connection for PTSD, evaluated as 70 percent 
disabling effective December 31, 2002.

5.  In March 2004, the veteran filed a formal claim for TDIU 
benefits.

6.  In March 2004, the RO granted TDIU benefits, assigning 
December 31, 2002, as the effective date.

7.  There is no basis in the law that provides for an 
effective date earlier than December 31, 2002 for the award 
of a TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than December 31, 2002, for the grant of service 
connection for PTSD have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400 (2007).


2.  The criteria for the assignment of an effective date 
earlier than December 31, 2002, for the award of a TDIU have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
this case, the RO furnished VCAA notice to the veteran 
regarding the issue on appeal in November 2006 which was 
after the March 2004 rating decision on appeal.  Because the 
VCAA notice in this case was not provided to the appellant 
prior to the RO decision from which he appeals, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the November 2006 letter, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this letter, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  VA also informed the veteran to send copies of 
any relevant evidence he had in his possession and that he 
could also get any relevant records himself and send them to 
VA.  Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. Here, as set forth above, in the March 2004 rating 
decision on appeal, the RO assigned a total disability rating 
based on individual unemployability due to service-connected 
disability.  Thus, Dingess/Hartmann elements (1) - (3) have 
been granted in full and are not at issue in this case.  With 
respect to elements (4), disability rating, and (5), 
effective date, a March 2007 letter provided information 
regarding what the evidence must show for an earlier 
effective date.  Any failure to provide further notice as to 
effective date matters is harmless error, since there is no 
additional benefit granted in this decision to be assigned an 
effective date.  Hence, the VCAA notice requirements have 
been satisfied.  See 38 U.S.C. § 5103(a); 3.159.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant. In 
addition, the appellant was afforded the opportunity to 
attend a Board hearing which he attended via videoconference 
in April 2007.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  In fact, the 
veteran indicated in writing in June 2006 that he had no 
additional evidence to submit and requested that his claim be 
decided as soon as possible.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

In December 1990, the veteran filed a claim for compensation 
for various ailments, to include a nervous disorder.

In March 1991, the veteran completed a Report of Medical 
Examination For Disability Evaluation (VA Form 21-2545) in 
conjunction with a March 1991 VA examination.  The veteran 
signed this form and listed an address in Midway, Kentucky, 
as his home address.  

In a May 1991 rating decision, the RO denied service 
connection for a nervous condition, to include PTSD.  Also in 
this decision the RO denied the veteran's claim for service 
connection for a fractured left arm and for nonservice-
connected pension.  The RO mailed the decision to the address 
in Midway, Kentucky, which is noted on VA Form 21-2545 above.

In July 1991, the RO received a rambling statement containing 
the veteran's signature expressing anger at VA and 
disappointment regarding being "turn down for my pention 
(sp)".  This statement was initially marked by RO personnel 
as a Notice of Disagreement (NOD), but this notation was 
later crossed out.  

In August 1991, the RO sent the veteran a letter to the same 
address in Midway, Kentucky.  In the letter, the RO informed 
the veteran that it had received his "letter of 
disagreement" dated in June 1991, and that he failed to 
inform VA what he was disagreeing with as there was more than 
one issue he could disagree with.  The RO asked the veteran 
to indicate what issue he was disagreeing with and enclosed 
VA Form 21-4138 for his response.  At the bottom of this 
letter is a handwritten notation, dated in September 1991, 
finding that the veteran's July 1991 letter was not a valid 
NOD, just a complaint letter.

On December 31, 2002, the veteran completed a Veterans 
Application For Compensation and/or Pension, VA Form 21-526.  
On this application the veteran claimed a number of 
disabilities, including a nervous condition, to include PTSD.

In September 2003, the veteran underwent a VA PTSD 
examination.  His occupational history was noted to include 
working in the horse industry and in factories until August 
2002 at which time he was fired from his factory job.  The 
examiner diagnosed the veteran as having PTSD, chronic, and 
assigned him a global assessment of functioning (GAF) score 
of 50.  He noted that the veteran was socially withdrawn and 
isolated, and had economic problems.

On file are VA psychological progress notes dated from July 
2003 to February 2004.  These notes reflect diagnoses of PTSD 
and reflect the veteran's participation in Stress and Anger 
Management for individuals with military-related PTSD.

In a February 2004 rating decision, the RO granted service 
connection for PTSD and assigned the veteran a 70 percent 
evaluation, effective December 31, 2002.  

On March 8, 2004, the veteran filed a formal claim for a 
TDIU.

At a Board videoconference hearing in April 2007, the veteran 
testified that he never received notice of the rating 
decision that the RO issued in May 1991 denying his claim of 
entitlement to service connection for a nervous condition, to 
include PTSD.  When asked whether he ever resided at the 
address in Midway, Kentucky, that the notice was sent to, he 
said no, but later said that it was the address of his ex-
girl friend whom he had lived with prior to being 
hospitalized for six months by VA for PTSD.  He also denied 
sending the RO a rambling statement that the RO received in 
July 1991 that contains his signature.  He surmised that his 
ex-girlfriend or one of her three sons may have received the 
May 1991 adverse rating decision and wrote the July 1991 
letter without his knowledge.  When asked why he put his 
girlfriend's address on a form he completed in conjunction 
with a VA PTSD examination in March 1991 (VA Form 21-2545), 
he said he didn't know.  As an alternative to their argument 
that the veteran did not receive notice of the May 1991 
rating decision, the veteran and his representative testified 
that the July 1991 statement should have been construed as a 
NOD to the May 1991 rating decision and that, as such, the RO 
committed clear and unmistakable error by not sending the 
veteran a statement of the case on the issue.  

III.  Analysis

Earlier Effective Date for Grant of Service Connection for 
PTSD

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2007).  The effective date of a 
reopened claim based on new and material evidence after the 
final disallowance shall be the date of the new claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii).

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002) refer 
to the date an "application" is received."  'Application' is 
not defined in the statute.  However, in regulations, 'claim' 
and 'application' are considered equivalent and are defined 
broadly to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. § 
3.1(p) (1991)).

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

The veteran bases his appeal for an earlier effective date 
for the grant of service connection for PTSD on two arguments 
that involve a May 1991 rating decision denying his December 
1990 claim for service connection for a nervous condition, to 
include PTSD.  The first argument is that the veteran never 
received notice of the May 1991 rating decision.  Regarding 
the address that the notice was sent to in June 1991, the 
veteran testified that he never lived at that address.  When 
asked at the hearing why he put that address down on a VA 
examination form (VA Form 21-2545) that he completed and 
signed in March 1991, he said that he didn't know.  He goes 
on to purport that a statement submitted to the RO in July 
1991 containing his signature is not actually from him.  In 
this regard, the veteran denied that he ever wrote or signed 
this statement and surmised that someone who was living at 
the address at the time the May 1991 decision was mailed may 
have written the statement and signed his name.  He and his 
representative went on to explain that the address that the 
decision was sent to may have been the address of his ex-
girlfriend whom he had stayed with and that maybe it was her 
or one of her sons who wrote the statement.  

The arguments presented by the veteran above regarding the 
address that the May 1991 decision was mailed to in June 1991 
are not entirely consistent.  In this regard, the veteran 
testified that he was not familiar with the address and never 
lived there, while also testifying that it was the address of 
an ex-girlfriend and her three sons whom he had lived with.  
In any event, it is the address that the veteran put down on 
a VA examination form (VA Form 21-2545) that he completed and 
signed in March 1991 and was the last address of record when 
the May 1991 rating decision was issued.  In regard to this 
form, the veteran has not denied that he signed and completed 
it, only that he does not know why he put down the address 
that he did.    

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach).  
This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).

Here, the Board finds the veteran's mere assertion that he 
didn't receive notice of the May 1991 rating decision is not 
sufficient to rebut the presumption of regularity in the 
administrative process.  The record shows that an appropriate 
notification letter was sent to the veteran at his last known 
address of record in June 1991.  The letter was not returned 
by the U.S. Postal Service.  Thus, the Board is satisfied 
that the veteran was properly and promptly notified of the 
disposition of the May 1991 rating decision, and the record 
lacks clear evidence to the contrary to rebut the presumption 
of regularity.  

The veteran's second, and alternative argument, is that if VA 
finds that he was properly notified of the May 1991 rating 
decision denying entitlement to service connection for a 
nervous condition, to include PTSD, then the July 1991 
statement should be considered as a valid notice of 
disagreement (NOD) to the May 1991 rating decision.  Thus, 
the 1991 claim would still be open since the RO did not 
furnish the veteran a statement of the case in response to 
the July 1991 notice of disagreement.  See Kuo v. Derwinski, 
2 Vet. App. 662 (1992) (where an appellant and his 
representative had not properly been furnished with a 
statement of the case, the period in which to appeal the 
adjudicative determination in question never commenced to 
run, and that the determination was, therefore, not final), 
vacated on other grounds, No. 91-1053 (1993)(per curium 
order) (unpublished).  In order to proceed with this 
argument, the Board would have to conclude that the veteran 
did write and sign the July 1991 statement even though the 
veteran has denied writing and signing it.  This is so since 
a valid NOD must be written by the veteran or his or her 
representative.  See 38 C.F.R. § 20.201.  By comparing the 
signature on this statement with the veteran's other 
signatures on file, there is no reason to assume that the 
statement is not from him.  Thus, by assuming that the 
statement was written by the veteran, the next determination 
to be made is whether it adequately expresses his 
dissatisfaction with the May 1991 denial of service 
connection for a nervous disability, to include PTSD, in 
order to be considered a valid NOD.    

The regulatory provisions regarding a NOD in May 1991 
provided as follows:  

A written communication from a claimant 
or the representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination of an agency 
of original jurisdiction will constitute 
a notice of disagreement.  The notice of 
disagreement should be in terms which can 
be reasonably construed as a desire for 
review of that determination.  It need 
not be expressed in any special wording.

38 C.F.R. § 19.120 (1990)

The July 1991 statement from the veteran seems to indicate 
his disappointment regarding his pension claim, but is 
rambling in content and hard to follow.  Thus, due to the 
inadequacy and uncertainty regarding the veteran's intention 
as to the July 1991 statement, the RO requested clarification 
of the July 1991 statement from the veteran.  Specifically, 
the RO sent the veteran a letter in August 1991 informing him 
that the letter failed to inform the RO what he was 
disagreeing with since there was more than one issue in the 
May 1991 rating decision that he could disagree with.  The RO 
further informed the veteran that he needed to state what 
issue he was disagreeing with and asked him to submit 
clarification on an enclosed VA Form 21-4138.  The veteran 
did not respond to this request.  By not responding to the 
RO's request for clarification regarding the intent of his 
July 1991 statement, the RO determined that the July 1991 
statement was not an NOD, but rather a "letter of 
complaint".  The Board agrees.  Consequently, the May 1991 
rating decision is final.  See 38 C.F.R. § 20.1103.  

Based on the finding above, the veteran's claim that the RO 
committed clear and unmistakable error by not sending him a 
statement of the case following the July 1991 NOD must fail.  

The Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The Court has also held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000).

Additionally, the mere disagreement as to how the facts were 
weighed does not constitute clear and unmistakable error.  
Dobbin v. Principi, 15 Vet. App. 323, 326 (2001).  Moreover, 
the error must be one that would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The following three-prong test is used:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).

In regard to the veteran's claim of CUE, this claim is 
misdirected.  In other words, the veteran is not actually 
claiming that the RO committed CUE in the May 1991 rating 
decision itself.  That is, the veteran is not claiming that 
the RO committed error in either fact or law by denying the 
claim for service connection for a psychiatric disability in 
May 1991, to include PTSD.  Rather, the veteran claims a due 
process error by the RO's failure to issue him a SOC 
following the decision.  However, the proper context for this 
claim is in the discussion above regarding the finality of 
the May 1991 rating decision.  As is explained above, the 
finality of the May 1991 rating hinged upon whether the 
veteran did, in fact, file an NOD.  

Even if the Board were to consider this argument in the 
context of CUE for arguments sake only, the Board does not 
find that the RO's determination that the July 1991 rambling 
letter was not in fact a NOD, but rather just a letter of 
complaint to VA, was the type of undebatable error to which 
reasonable minds could not differ.  This is especially so 
when considering that the RO contacted the veteran and asked 
him to clarify his intention with respect to this letter, and 
that the veteran failed to do so.  

The next correspondence that the RO received from the veteran 
was his December 31, 2002, claim for service connection for a 
nervous disability, to include PTSD.  In this regard, the 
Board has reviewed the record to determine whether an 
informal claim was filed prior to December 2002.  VA is 
required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a); see Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  However, no document was received 
between May 1991, when the claim was last finally denied, and 
December 31, 2002, when the request to reopen was received, 
that could be construed as an informal claim to reopen the 
claim for service connection for PTSD.

Accordingly, the effective date for the grant of service 
connection for PTSD can be no earlier than the date the 
veteran filed his claim to reopen, on December 31, 2002.  
This is simply no evidence in the record that can be 
construed as a claim for service connection for a nervous 
condition, to include PTSD, prior to December 31, 2002.  
Accordingly, the veteran's claim for an effective date 
earlier than December 31, 2002, for the grant of service 
connection for PTSD must be denied.  In reaching this 
determination, there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. § 
5107.

Earlier Effective Date for the Award of a TDIU

For effective date purposes, a TDIU claim is treated as a 
claim for increased disability compensation.  Generally, the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, the law 
provides an exception to this general rule holding that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if VA receives a claim within one year after that 
date.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002) refer 
to the date an "application" is received."  'Application' is 
not defined in the statute.  However, in regulations, 'claim' 
and 'application' are considered equivalent and are defined 
broadly to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. § 
3.1(p) (1991)).

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  However, even when these percentage 
requirements are not met, entitlement to a total rating, on 
an extra-schedular basis may nonetheless be granted, in 
exceptional cases, and pursuant to the prescribed procedures, 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities. 38 C.F.R. § 4.16(b).

On March 8, 2004, the veteran filed a formal claim for a 
TDIU.  There is no evidence, nor is the veteran asserting, 
that he filed a formal claim for a TDIU prior to that date.  

An informal claim for a TDIU can exist if a veteran submits 
evidence of a medical disability, makes a claim for the 
highest rating possible, and submits evidence of 
unemployability (see 38 C.F.R. § 3.155(a); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Norris v. West, 12 
Vet. App. 413 (1999); VAOPGCPREC 12-2001.  As the veteran in 
this case was not service connected for any disabilities 
until the February 2004 rating decision that granted service 
connection for PTSD, and since the very next claim he filed 
was the March 2004 claim for a TDIU, the Board finds no 
evidence of an informal claim for a TDIU prior to March 2004.  

Having determined that March 2004, is the earliest date that 
the veteran filed a claim for a TDIU, the question that 
normally follows is whether the evidence shows that he met 
the requirements for a TDIU within one year of that date.  
That is, whether from the evidence of record the veteran was 
unable to secure or follow a substantially gainful occupation 
during the year from March 2003 to March 2004.

However, this question need not be further addressed in light 
of the veteran's presently assigned date of December 31, 
2002, for the award of a TDIU.  In other words, despite the 
law which does not allow for an effective date any earlier 
than one year prior to the date of a claim for TDIU, which in 
this case would be one year prior to the veteran's March 2004 
claim, the veteran has been assigned an effective date of 
December 31, 2002.  The RO based this date on findings from a 
VA PTSD examination performed in September 2003, along with 
his March 2004 claim for a TDIU wherein he stated he had been 
unemployed due to PTSD since 2002.  Certainly he can get no 
earlier effective date than this.  

In sum, the record presents no legal basis for assignment of 
an effective date for the award of a TDIU any earlier than 
December 31, 2002.  As there is no legal basis upon which to 
award an earlier effective date, the veteran's appeal must be 
denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for an effective date earlier than December 31, 
2002, for the grant of service connection for PTSD is denied.

The claim for an effective date earlier than December 31, 
2002, for the grant of a TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


